I would like to begin by congratulating the President on his leadership of the General Assembly at its seventy-second session. We are confident that his deep experience in international affairs will contribute to the Assembly’s success, and we stand ready to provide him with all the support and cooperation he may need. I would also like to thank his predecessor, Mr. Peter Thomson, for his stewardship of the previous session.
I would also like to take this opportunity to express my country’s appreciation for the tireless efforts of the Secretary-General to reform the work of the United Nations in conflict prevention and the achievement of peace and security. We fully support his vision, which requires the international community to cooperate more closely on existing and emerging global challenges.
The foreign policy of the United Arab Emirates is guided by principles consistent with the Charter of the United Nations and the provisions of international law — a spirit of partnership, support for the rule of law, good neighbourliness and non-interference in the internal affairs of other States. They lead us to support a stronger role for the United Nations, along with reform of its entities and systems, so that it can fulfil its mandate to maintain international peace and security and help countries achieve development and prosperity.
The United Arab Emirates works hard and responsibly within its region and beyond to promote the stability and development of Arab countries and tackle the destruction wrought in our region by wars that have left total devastation in their wake. We see security and stability as key to the advancement of nations and peoples, a promising future for younger generations and a decent life for all. Our collective priority must be to promote peace and stability.
Despite serious regional and international efforts, our region continues to suffer from crises whose causes include extremism and terrorism, persistent interference by States in one another’s internal affairs, aggressive and expansionist policies driven by hegemonic ambitions, and regimes that seek influence by providing support to extremist and terrorist groups, with the goal of undermining Governments’ legitimacy. We must protect that legitimacy and prevent the spread of chaos and conflict throughout the region and the world. These crises have had enormous costs in terms of human life, the displacement of millions and the destruction of infrastructure. If the situation persists, it will generate only more violence and devastation and deplete economic and cultural resources, not just in our region but all over the world. There is no doubt that we as an international community have achieved great progress in confronting security and humanitarian threats, but more can be done to restore stability in the Arab world. The United Arab Emirates therefore believes that we should take the following initial steps in the region.
First, we should safeguard the progress that has already been made on development and counter any hindrances to our collective peacebuilding efforts, or we will be reduced solely to managing conflicts. That applies particularly to Libya, Syria, Yemen and Somalia, countries where comprehensive political solutions are possible and stability can be restored. But that can be achieved only if we end external interference in Arab affairs and suppress all forms of support to extremist and terrorist groups. In that regard, we support United Nations efforts to bring the parties to those conflicts to the negotiating table and to achieve comprehensive political solutions to the crises in our region.
Secondly, we must unite in firm and wholehearted rejection of extremism and terrorism in all their manifestations. That is the only way to confront and eradicate those scourges. We believe that the Arab- Islamic-American summit in Riyadh was historic by any standard. It attracted an unprecedented level of attendance at the highest levels, including the important participation of the President of the United States. Its outcome demonstrated that the Arab and Islamic world has taken a firm stand against the ideological roots of terrorism. We believe that, while eliminating this threat from our Arab region is a difficult task, the campaigns to liberate such ancient and storied Arab cities as Mosul in Iraq and Mukalla in Yemen from the grip of terrorist organizations have shown that we can achieve a great deal if we work together in combating extremism and terrorism.
Thirdly, we must take collective action to identify countries that support and finance terrorism and hold them accountable. That is why the United Arab Emirates, together with its close allies the Kingdom of Saudi Arabia, the Kingdom of Bahrain and the Arab Republic of Egypt, has taken measures aimed at stopping Qatar’s support for extremism and terrorism and forcing it to abandon policies that have destabilized the region. We are committed to protecting our national interests, the security of the Arabian Gulf and the stability of our region. The alliances between certain parties in our region with organizations or entities whose goal is to undermine peace and security in the Arab region and the world are unacceptable. That is a gamble in which we will all be losers. Let us stand united against those who finance, promote and justify extremism and terrorism. We have a clear choice, and there is no alternative to combating terrorism in all its manifestations and facing down all its perpetrators, without exception. We must have zero tolerance for those who spread violence, fear and destruction among innocent people or provide support and safe havens to terrorist groups. Together with its friends in the region, my country has therefore taken sovereign measures, in line with international law, with a view to protecting Arab security and standing against Qatar’s support to terrorism.
Fourthly, we must promote compassion, tolerance and inclusion, because today more than ever the Arab region needs those values in order to counter the misleading messages and ideologies spread by extremists and terrorist groups, especially through social media. My country is working with regional and international partners to establish mechanisms that can remind our young people of our shared human values and counter the rhetoric of terrorism. Specifically, the United Arab Emirates has established and hosts specialized institutions such as the Sawab Centre, the Hedayah International Centre of Excellence for Countering Violent Extremism and the Muslim Council of Elders, whose purpose is to demonstrate the peaceful nature of our Islamic religion and constitute a forum for promoting peace in Muslim societies. We have learned from experience that we must expose extremism and terrorism and the rhetoric surrounding them in order to defeat them intellectually and provide an alternative narrative based on the principle of peaceful coexistence and tolerance. At the same time, such institutions promote a culture of peaceful coexistence and tolerance. It is regrettable, however, that some countries are funding media platforms that encourage violence, incite hatred and sectarianism and provide a forum for the murderous ideologies of terrorism. History has repeatedly shown that catastrophic consequences await those who follow such paths.
Our international efforts to achieve peace in our region will not be successful if we fail to end the Israeli occupation of Palestinian and Arab territory, which has continued for seven decades. The situation makes young people vulnerable to exploitation by terrorist groups that claim that they are fighting only for liberation and to realize their aspirations.
Iran’s hostile and expansionist policies continue to be the common factor in all the crises that our region has experienced, and a real obstacle to any concrete progress in resolving them. Iran interferes in the internal affairs of other States and arms and supports terrorist groups such as the Houthis and Hizbullah, as well as groups and cells in Iraq, Syria, Yemen, Lebanon, Saudi Arabia, Bahrain and Kuwait. Iran has not only blatantly violated the principle of sovereignty but has continued to exploit the crises in the Arab world in order to undermine regional security and incite and fuel conflict. It must realize that only peaceful coexistence, based on mutual respect for sovereignty, is a viable basis for harmonious relations in the region.
From this rostrum, we reaffirm our firm position on the issue of and our legitimate right to sovereignty over the three islands of Greater Tunbs, Lesser Tunbs and Abu Musa, which Iran has occupied in violation of international law and the Charter of the United Nations. We will not abandon our demand that Iran return the occupied islands to their rightful owners, through voluntary or other peaceful means and in accordance with the resolutions that have been adopted in that regard, together with the rulings of the International Court of Justice.
Two years have passed since the signing of the nuclear agreement with Iran, with no sign of change in its hostile behaviour. It continues to develop its nuclear programme and violates the letter and spirit of the agreement. We therefore support enhanced controls on Iran’s nuclear programme and continued assessment of the agreement and its provisions. We view North Korea’s similarly provocative behaviour, through its continued development of its nuclear programme and ballistic missiles, as having only one purpose — acquiring further destructive power with which to threaten peace and stability in its region and the rest of the world. Iran and North Korea’s aggressive policies are not consistent with their membership in an international organization whose primary concern is the maintenance of international peace and security.
If we are to restore security in our region and protect our peoples from conflicts and extremism, we must make development, in both its human and strategic dimensions, our top priority. We must create opportunities and hope for younger generations so that they can look forward to a better tomorrow with optimism and confidence. My country is committed to achieving economic and human progress and has contributed to rehabilitation and reconstruction projects in conflict-affected countries in order to enable them to restore security and stability.
We continue our humanitarian approach to alleviating the suffering of refugees. We support refugees internationally and regionally, with a view to protecting them and improving their living conditions by providing humanitarian and development assistance. However, we would like to stress that managing crises by providing such assistance alone is not a sustainable solution if we fail to address their root causes. In that regard, we would like to reiterate the importance of ensuring that the United Nations can arrive at solutions to humanitarian and political crises and address their grave implications, with a particular focus on recent acts of violence and ethnic cleansing such as have been committed in Myanmar against the Rohingya. The United Arab Emirates condemns the violence, displacement and collective punishment that have been visited on the Rohingya and will continue to provide them with assistance in order to reduce their suffering.
In that context, I should also mention the Houthi rebels’ obstinate rejection of a political settlement to the crisis and the humanitarian initiatives in Yemen, which is preventing progress from being made on resolving the issue. We will nonetheless continue to work diligently and with determination on the political and humanitarian processes in Yemen, alongside our friends and brothers and under Saudi Arabia’s wise leadership, with the goal of addressing the humanitarian and development needs of the Yemeni people, especially women and children, and with a view to restoring stability there.
The United Arab Emirates believes that by looking to the future, promoting human values, working to achieve human development and responding to the aspirations of young people, we can create the foundations for further development and prosperity. My country has moved beyond the stage of establishing its infrastructure and fulfilling basic needs, including by providing health, nutrition and education services, and has adopted a model based on the principles of good governance and values of tolerance and on its vision for building a contented society. We have also created a safe environment that can enable women and young people to fulfil their dreams and ambitions while engaging in their country’s development. As a result, we have been able to pioneer innovations and other groundbreaking achievements and have become a beacon of hope for younger generations throughout the region. We are cognizant that our greatest challenge is to make our development sustainable and prepare ourselves for the post-oil era. That will be vital to our survival.
The United Arab Emirates considers its values and principles to be a human and historic legacy celebrated and passed on by one generation to another. We have therefore declared 2018 the year of Zayed, in memory and recognition of the achievements of the founding father of the United Arab Emirates and with the aim of enshrining his values as we continue his journey to build and advance our nation.
We stand at a historic juncture. On the one hand, we have those who pursue peace, development, modernity and the future, while on the other we have those who have chosen darkness, destruction, sabotage and chaos. In that essential and just confrontation, we must stand united. Our goal must be the eradication of extremism and terrorism and the elimination of the forces that are tearing our region apart. We will then have a clear path towards a brighter future that is full of hope.